                                   1                                   UNITED STATES DISTRICT COURT

                                   2                               NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4        MARIO A. MERINO,                                 Case No. 18-cv-03649-YGR (PR)
                                                         Petitioner,                         ORDER GRANTING RESPONDENT’S
                                   5
                                                                                             MOTION TO DISMISS; AND
                                                   v.                                        DENYING CERTIFICATE OF
                                   6
                                                                                             APPEALABILITY
                                   7        CRAIG KOENIG, Warden,
                                                         Respondent.
                                   8

                                   9   I.      INTRODUCTION
                                  10           Petitioner, a state prisoner, has filed a pro se petition for a writ of habeas corpus pursuant

                                  11   to 28 U.S.C. § 2254, alleging his rights were violated when the prison did not allow him to review

                                  12   his Record of Arrest and Prosecution (“RAP”) sheet before his 2017 parole hearing. Dkt. 1 at 5.1
Northern District of California
 United States District Court




                                  13   Petitioner also claims he received ineffective assistance of counsel at his parole hearing. Id. The

                                  14   Court issued an order to show cause on August 9, 2018. Dkt. 4.

                                  15           Before the Court is Respondent’s motion to dismiss the instant petition on the grounds that

                                  16   that Petitioner’s claims fail to invoke federal habeas jurisdiction. Dkt. 7. Specifically,

                                  17   Respondent argues that habeas corpus is not the proper remedy for Petitioner’s claims because:

                                  18   (1) Petitioner has not shown that success in this action will necessarily accelerate his release on

                                  19   parole; and (2) federal habeas relief is not available for matters of state law. Petitioner has filed an

                                  20   opposition to the motion, Respondent has filed a reply, and Petitioner has filed an unsolicited sur-

                                  21   reply. Dkts. 8, 9, 10.

                                  22           Having considered all of the papers filed by the parties, the Court GRANTS Respondent’s

                                  23   motion to dismiss the petition.

                                  24   II.     BACKGROUND
                                  25           In 2004, Petitioner was sentenced to an indeterminate sentence of fifteen years to life with

                                  26   the possibility of parole. Dkt. 1 at 1. In his petition, Petitioner challenges the denial of parole at

                                  27

                                  28
                                               1
                                                 Page number citations refer to those assigned by the Court’s electronic case management
                                       filing system and not those assigned by the parties.
                                   1   his 2017 parole hearing. Id. at 5. As mentioned above, Petitioner alleges that he was improperly

                                   2   denied parole because prison officials failed to provide him the opportunity to review his RAP

                                   3   sheet prior to the hearing. Id. He also claims that his counsel at his parole hearing rendered

                                   4   ineffective assistance for failing to object when the Board questioned Petitioner about his RAP

                                   5   sheet. Id.

                                   6          Petitioner presented the first of the two aforementioned claims in a state habeas petition

                                   7   filed in the state superior court. Id. at 9. The state superior court dismissed the petition on

                                   8   November 29, 2017 in a two-page reasoned opinion, stating as follows:

                                   9                  After reviewing the record, the court finds that the Board of Parole
                                                      Hearings properly denied petitioner parole based on consideration of
                                  10                  statutory factors, and that the accuracy of information on petitioner’s
                                                      RAP sheet played no role in the decision. (See Cal. Code Regs., tit.
                                  11                  15, §2402 [setting forth the factors the Board must consider]; In re
                                                      Rosenkrantz (2002) 29 Cal. 4th 616, 677 [clarifying that while the
                                  12                  Board must give consideration to enumerated factors, “the precise
Northern District of California
 United States District Court




                                                      manner in which the specified factors relevant to parole suitability are
                                  13                  considered and balanced lies within the discretion of Board.”].) After
                                                      describing the conduct forming the basis for the life crime, which
                                  14                  involved oral copulation with a four-year old child, the Board stated
                                                      that its decision to deny parole was based primarily on petitioner’s
                                  15                  lack of insight, noting that “you still . . . have not come to terms with
                                                      that crime and . . . have not addressed why that occurred.” This lack
                                  16                  of insight, coupled with the lack of an adequate alcoholism relapse
                                                      prevention plan, caused the Board concern regarding petitioner’s risk
                                  17                  of violent recidivism. Further the Board explicitly stated that
                                                      “[t]here’s nothing in your confidential file that the Panel . . . was able
                                  18                  to consider.”
                                  19   Id. at 9-10. Petitioner then filed a state habeas petition in the state appellate court, which was

                                  20   denied on January 24, 2018 without comment. Id. at 8. Finally, Petitioner filed a state habeas

                                  21   petition in the state supreme court, which was denied on May 23, 2018 without comment. Id. at 7.

                                  22          Thereafter, on June 19, 2018, Petitioner filed the present federal habeas petition.

                                  23   III.   DISCUSSION
                                  24          Respondent argues that the petition must be dismissed as Petitioner’s claims do not

                                  25   properly invoke federal habeas jurisdiction. Dkt. 7 at 1. Respondent asserts that Petitioner’s

                                  26   claims “do not affect the fact or duration of his confinement, and federal habeas relief is not

                                  27   available for matters of state law.” Id. In opposition, Petitioner argues that federal habeas

                                  28   jurisdiction is proper. Dkt. 8. Specifically, Petitioner asserts that he would be entitled to early
                                                                                          2
                                   1   release if he succeeds on his claims because the inmate in In re Olson, 37 Cal. App. 3d 783

                                   2   (1974)2 was released from prison at some unknown point. Id. at 2. In Olson, the state appellate

                                   3   court found inmates had a right to review the nonconfidential section of their central prison file.

                                   4   Id. at 790. The court did not order inmate Olson’s release, but rather ordered the prison to allow

                                   5   Olson and other inmates to review the nonconfidential documents. Id. In the reply, Respondent

                                   6   argues that In re Olson is distinguishable from the instant matter, stating as follows: “. . . the fact

                                   7   that the inmate in Olson may have been released from prison at some point after the state court’s

                                   8   decision is irrelevant in assessing [Petitioner’s] claim.” Dkt. 9 at 2. Respondent further points out

                                   9   that Petitioner “has not alleged or shown that, if he were allowed to view his RAP sheet before his

                                  10   parole hearing or had his counsel objected to consideration of the RAP sheet, he would be entitled

                                  11   to earlier release from confinement.” Id. (citing Nettles v. Grounds, 830 F.3d 922, 935 (2016) (en

                                  12   banc) (holding federal habeas relief is only available for claims, that if successful, will
Northern District of California
 United States District Court




                                  13   “necessarily lead to [the inmate’s] immediate or earlier release from confinement”)). Therefore,

                                  14   Respondent argues that Petitioner’s claims fail to invoke federal habeas jurisdiction. Id.

                                  15          “‘Federal law opens two main avenues to relief on complaints related to imprisonment: a

                                  16   petition for habeas corpus, 28 U.S.C. § 2254, and a complaint under the Civil Rights Act of 1871,

                                  17   Rev. Stat. § 1979, as amended, 42 U.S.C. § 1983. Challenges to the validity of any confinement

                                  18   or to particulars affecting its duration are the province of habeas corpus.’” Hill v. McDonough,

                                  19   547 U.S. 573, 579 (2006) (quoting Muhammad v. Close, 540 U.S. 749, 750 (2004)). “An inmate’s

                                  20   challenge to the circumstances of his confinement, however, may be brought under [section]

                                  21   1983.” Id. The Supreme Court has consistently held that any claim by a prisoner attacking the

                                  22   fact or duration of his confinement must be brought under the habeas sections of Title 28 of the

                                  23   United States Code. See Calderon v. Ashmus, 523 U.S. 740, 747 (1998); Edwards v. Balisok, 520

                                  24   U.S. 641, 648 (1997); Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). A claim that would

                                  25   necessarily imply the invalidity of a prisoner’s conviction or continuing confinement must be

                                  26   brought in a habeas petition. See id.

                                  27
                                              2
                                  28            State law provides a means for a prisoner to access his central and medical files through
                                       standard prison procedures. See In re Olson, 37 Cal. App. 3d at 790.
                                                                                        3
                                   1          Habeas is the “exclusive remedy” for the prisoner who seeks “‘immediate or speedier

                                   2   release’” from confinement. Skinner v. Switzer, 562 U.S. 521, 533-34 (2011) (quoting Wilkinson

                                   3   v. Dotson, 544 U.S. 74, 82 (2005)). “Where the prisoner’s claim would not ‘necessarily spell

                                   4   speedier release,’ however, suit may be brought under [section] 1983.’” Id. In fact, a section 1983

                                   5   action is the exclusive remedy for claims by state prisoners that do not lie at the “‘core of habeas

                                   6   corpus.’” Nettles, 830 F.3d at 931 (quoting Preiser v. Rodriguez, 411 U.S. 475, 487 (1973). The

                                   7   Supreme Court has declined to address whether a challenge to a condition of confinement may be

                                   8   brought under habeas. See Bell v. Wolfish, 441 U.S. 520, 526 n.6 (1979); Fierro v. Gomez, 77

                                   9   F.3d 301, 304 n.2 (9th Cir.), vacated on other grounds, 519 U.S. 918 (1996). However, the Ninth

                                  10   Circuit has held that “habeas jurisdiction is absent, and a [section] 1983 action proper, where a

                                  11   successful challenge to a prison condition will not necessarily shorten the prisoner’s sentence.”

                                  12   Ramirez v. Galaza, 334 F.3d 850, 859 (9th Cir. 2003).
Northern District of California
 United States District Court




                                  13          Here, Petitioner fails to allege or show that he would have been entitled to earlier release

                                  14   from confinement if he were allowed to review his RAP sheet before his parole hearing. As

                                  15   mentioned above, the state superior court found the “accuracy of information on [his] RAP sheet

                                  16   played no role” in the Board’s denial of parole, and instead it found that the Board “properly

                                  17   denied” Petitioner parole based on consideration of other statutory factors. Dkt. 7 at 9. Similarly,

                                  18   even if Petitioner were entitled to relief on his ineffective assistance of counsel claim and provided

                                  19   a new hearing, he would not necessarily receive earlier release from confinement given that the

                                  20   Board denied him parole based on other statutory factors. Therefore, success on Petitioner’s

                                  21   claims would not “necessarily shorten” his sentence, see Ramirez, 334 F.3d at 859, and federal

                                  22   habeas jurisdiction is absent.

                                  23          Furthermore, as mentioned above, Respondent argues that “[t]he Court should dismiss the

                                  24   Petition because [Petitioner] alleges only state law violations.” Dkt. 7 at 3. This Court agrees. A

                                  25   person in custody pursuant to the judgment of a state court can obtain a federal writ of habeas

                                  26   corpus only on the ground that he is in custody in violation of the Constitution or laws or treaties

                                  27   of the United States. 28 U.S.C. § 2254(a). In other words, a writ of habeas corpus is available

                                  28   under section 2254(a) “only on the basis of some transgression of federal law binding on the state
                                                                                         4
                                   1   courts.” Middleton v. Cupp, 768 F.2d 1083, 1085 (9th Cir. 1985) (citing Engle v. Isaac, 456 U.S.

                                   2   107, 119 (1982)), cert. denied, 478 U.S. 1021 (1986) (emphasis added). It is unavailable for

                                   3   violations of state law or for alleged error in the interpretation or application of state law. Estelle

                                   4   v. McGuire, 502 U.S. 62, 67-68 (1991); Engle, 456 U.S. at 119. It is unavailable merely because

                                   5   “something in the state proceedings was contrary to general notions of fairness or violated some

                                   6   federal procedural right unless the Constitution or other federal law specifically protects against

                                   7   the alleged unfairness or guarantees the procedural right in state courts.” Middleton, 768 F.2d at

                                   8   1085. It also is unavailable for alleged error in the state post-conviction review process. Franzen

                                   9   v. Brinkman, 877 F.2d 26, 26 (9th Cir. 1989), cert. denied, 493 U.S. 1012 (1989).

                                  10          Here, in his first claim, Petitioner alleges that his state-created right to an Olson review of

                                  11   the nonconfidential documents in his central file was violated when the prison would not allow

                                  12   him to review his RAP sheet before his 2017 parole hearing. Dkt. 1 at 5; see Cal. Code Regs. tit.
Northern District of California
 United States District Court




                                  13   15, § 2247 (“A prisoner is entitled to review nonconfidential documents in the department central

                                  14   file.”). Petitioner fails to allege a cognizable federal question because he seeks relief based on

                                  15   violations of state law. See Estelle, 502 U.S. at 67-68; see also Engle, 456 U.S. at 119. The Court

                                  16   finds unavailing Petitioner’s argument that the prison’s misapplication of state law violated his

                                  17   due process rights because such an argument does not “transform [this] state-law issue into a

                                  18   federal one.” Langford v. Day, 110 F.3d 1380, 1389 (9th Cir. 1996) (a petitioner cannot

                                  19   “transform a state-law issue into a federal one merely by asserting a violation of due process”).

                                  20   The Court points out that Petitioner does not have a federal due process right to review his RAP

                                  21   sheet before his parole hearing. In the parole context, Petitioner’s due process rights at any future

                                  22   parole suitability hearing are met when he is provided an opportunity to be heard and, if he is

                                  23   denied parole, a statement of reasons for the denial. See Cal. Penal Code § 3041.5(a)(2);

                                  24   Greenholtz v. Inmates of Neb. Penal & Corr. Complex, 442 U.S. 1, 16 (1979). If Petitioner

                                  25   receives adequate process at his future parole suitability hearings, then any alleged due process

                                  26   claim stemming from such a denial would not be cognizable on federal habeas review. See

                                  27   Swarthout v. Cooke, 562 U.S. 216, 220-21 (2011) (holding that “[d]ue process is satisfied as long

                                  28   as the state provides an inmate seeking parole with ‘an opportunity to be heard and . . . a statement
                                                                                          5
                                   1   of the reasons why parole was denied).

                                   2          Similarly, in his second claim, Respondent argues that Petitioner attempts to turn his state

                                   3   law claim into a federal one by alleging he received ineffective assistance of counsel during his

                                   4   parole hearing because his counsel did not object to Petitioner being questioned about his criminal

                                   5   history, without having first reviewed his RAP sheet. Dkt 7 at 4 (citing Dkt. 1 at 5). However, no

                                   6   federal law exists that entitles inmates to counsel at parole consideration hearings. See

                                   7   Greenholtz, 442 U.S. at 16. Indeed, the Ninth Circuit has held due process does not entitle state

                                   8   prisoners the right to counsel at hearings to grant or deny parole. See Dorado v. Kerr, 454 F.2d

                                   9   892, 896-97 (9th Cir. 1972). Consequently, petitioners appearing at parole hearings, like

                                  10   Petitioner here, cannot claim constitutionally ineffective assistance of counsel in such proceedings.

                                  11   See Coleman v. Thompson, 501 U.S 722, 752 (1991) (where there is no constitutional right to

                                  12   counsel there can be no deprivation of effective assistance). Therefore, the Court finds that
Northern District of California
 United States District Court




                                  13   Petitioner’s second claim also fails to allege a federal question.

                                  14          Accordingly, the Court GRANTS Respondent’s motion to dismiss, and the petition is

                                  15   DISMISSED for lack of federal habeas jurisdiction and for failure to state a federal question.

                                  16   IV.    CONCLUSION
                                  17          For the foregoing reasons, the Court GRANTS Respondent’s motion to dismiss. Dkt. 7.

                                  18   The petition is DISMISSED for lack of federal habeas jurisdiction and for failure to state a federal

                                  19   question. Further, a certificate of appealability is DENIED. Petitioner has not shown “that jurists

                                  20   of reason would find it debatable whether the district court was correct in its procedural ruling.”

                                  21   Slack v. McDaniel, 529 U.S. 473, 484 (2000). Petitioner may seek a certificate of appealability

                                  22   from the Ninth Circuit Court of Appeals.

                                  23          The Clerk of the Court shall terminate all pending motions and close the file.

                                  24          This Order terminates Docket No. 7.

                                  25          IT IS SO ORDERED.

                                  26   Dated: May 9, 2019

                                  27
                                                                                              YVONNE GONZALEZ ROGERS
                                  28                                                          United States District Judge
                                                                                          6
